Citation Nr: 1443833	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right shoulder injury with degenerative changes, evaluated as 20 percent disabling prior to May 28, 2013, and as 10 percent disabling from that date, to include the propriety of reduction of the evaluation to 10 percent from May 28, 2013.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating or residuals of a left great toe injury, evaluated as noncompensably disabling prior to September 1, 2011 and as 10 percent disabling from that date.

4.  Entitlement to an increased rating for right Achilles tendonitis, currently evaluated as noncompensably disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran's retirement DD Form 214 reflects service from June 1979 to October 1996, with two years, seven months, and eight days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2014.  A transcript of his hearing has been associated with the record.

The issues of entitlement to increased ratings for residuals of a right shoulder injury, lumbar spine degenerative disc disease, residuals of left great toe injury, and right Achilles tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record contains no indication that the appellant's service-connected right shoulder disability exhibited improvement as of May 28, 2013, and the reduction in the disability rating from 20 to 10 percent as of that date was therefore improper.


CONCLUSION OF LAW

Restoration of the 10 percent disability rating for service-connected right shoulder disability is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that further discussion of the VCAA is not necessary.

Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

The Board also notes that 38 C.F.R. § 3.344(a) provides for the stabilization of disability evaluations and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that ratings subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.

Prior to reducing a Veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"); see also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Service connection for the Veteran's right shoulder disability was granted in January 1997, and a 20 percent evaluation was assigned, effective November 1, 1996, the day following the date of the Veteran's retirement from service.  At that time, the record included the report of a December 1996 VA examination.  An associated X-ray study indicated pronounced post-traumatic deformity of the right humeral neck.  Physical examination revealed an eight inch scar over the joint with small muscle herniation.  Motion was limited to 120 degrees of forward flexion and 125 degrees of abduction, with pain at the end of each range.  

The Veteran sought an increased rating in January 2010. 

On VA examination in June 2010, the examiner noted that the Veteran's claims file was not made available for review.  The Veteran endorsed stiffness.  X-rays revealed old trauma of the proximal humerus with deformity.  Degenerative changes were noted at the site of the rotator cuff attachment.  The examiner reported that the Veteran had 170 degrees of flexion and 170 degrees of abduction, with no pain.  The examiner noted that the decreased flexion and abduction were curious given normal function associated with  internal and external rotation, and a normal, nontender grip.  He did not provide any additional insight into this seeming conflict.  

An additional VA examination was carried out on a fee basis in May 2013.  It is unclear whether the claims file was available for the examiner's review.  The examiner recorded range of motion findings of forward flexion to 180 degrees with pain at 110 degrees, and abduction to 180 degrees with pain at 110 degrees.  He indicated that there was no additional limitation of motion following repetitive motion testing.   However, he then remarked that there were contributing factors of pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  He stated that he was unable to speculate on flare-ups and unable to provide any degree of additional range of motion loss.  

Based on these examinations, the RO determined that improvement had been demonstrated and determined that a 10 percent evaluation was appropriate based on painful or limited motion of a major joint.  

Applying the facts in this case to the criteria discussed above, the Board concludes that improvement of the Veteran's right shoulder disability has not been demonstrated based on the examinations of record.  In this regard, the Board notes that the June 2010 examiner noted some conflict in his findings, but did not elaborate.  Moreover, the May 2013 examiner acknowledged that there was pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time, but did not provide any discussion of how much such would limit the Veteran's functional ability.  Thus, neither examination adequately disclosed the extent of this disability.  The Board notes that the Veteran's recent testimony reflects his inability to raise his right arm to shoulder level due to pain, and his statements that repetitive use in his employment as a diesel mechanic causes additional functional limitation.  He has also questioned whether the examinations discussed addressed the complete disability picture presented by his right shoulder disability.  

In light of the above discussion, the Board concludes that it cannot be stated with any certainty that there was improvement in the Veteran's right shoulder disability warranting a reduction in the assigned evaluation.  Accordingly, the 20 percent evaluation is restored, and the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).


ORDER

Restoration of a 20 percent evaluation for residuals of a right shoulder injury from May 28, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran maintains that his right shoulder disability is worse than is reflected by the current 20 percent evaluation.  During his May 2014 hearing, the undersigned noted that the Veteran demonstrated abduction, and that such was to less than 90 degrees from his side.  This suggests worsening of the disability.  Moreover, as discussed above, the two previous examinations are not adequate for the purpose of evaluating the disability.  As such, a current examination is warranted.

Regarding his low back disability, the Veteran testified during his hearing that repetitive motion such as that involved in his duties as a mechanic slowed him down.  He indicated that he was unable to perform household activities such as raking leaves for more than 15 minutes.  He also questioned the adequacy of his most recent VA examination, noting that no goniometer was used to measure his range of motion, and that the examiner did not adequately account for his complaints of pain.  Notably, the examiner stated that there were contributing factors of pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability during flare-ups, but declined to comment on the extent of additional limitation without explaining why this was not possible.  This renders the examination report inadequate for the purpose of evaluating the disability.  Because there is evidence suggestive of worsening, and the examination was not adequate, a current examination should be conducted.  

With respect to the Veteran's left great toe disability, the Board notes that during his hearing, he testified that he had undergone recent surgery to remove a previously implanted prosthesis.  The records of this surgery are not associated with the claims file.  Moreover, because this surgery might have caused a material change in the severity of the left great toe disability, the Board concludes that a current examination is necessary.

Finally, the Board observes that previous podiatric treatment records have included the Veteran's right Achilles tendon disability.  Further development of the left great toe claim may provide evidence in support of his claim for a higher evaluation for the right Achilles disability.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide an appropriate release for records produced by any private provider he has seen for treatment of his left great toe disability.  Obtain any records sufficiently identified by the Veteran.

If, after making reasonable efforts to obtain identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an examination to determine the current severity of his right shoulder, lumbar spine, and left great toe disabilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the right shoulder, lumbar spine, or left great toe, and indicate whether there is ankylosis of any associated joint.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the examination report(s) for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


